Citation Nr: 1220373	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  02-18 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to June 14, 2011, and in excess of 50 percent from June 14, 2011, for a generalized anxiety disorder.

2.  Entitlement to a rating in excess of 10 percent prior to April 8, 2004, and in excess of 30 percent from April 8, 2004, for coronary artery disease, status post coronary artery bypass graft.

3.  Entitlement to a rating in excess of 30 percent for residuals of a status post total left knee replacement.

4.  Entitlement to a rating in excess of 30 percent for residuals of a status post total right hip replacement.  

5.  Entitlement to a rating in excess of 30 percent for traumatic arthritis of the left foot.  

6.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the cervical spine.  

7.  Entitlement to an effective date earlier than February 14, 2001, for the grant of service connection for degenerative changes of the left ankle with pain.

8.  Entitlement to a rating in excess of 10 percent for degenerative changes of the left ankle with pain.

9.  Entitlement to an effective date earlier than June 6, 2007, for the grant of service connected bilateral carotid stenosis.

10.  Entitlement to an initial compensable rating for bilateral carotid stenosis.

11.  Entitlement to service connection for a right ankle disorder, to include degenerative changes of the right ankle, as secondary to the service connected disabilities.

12.  Entitlement to a compensable rating for the residuals of wounds to both legs.  

13.  Entitlement to a rating in excess of 30 percent for the residuals of pyelitis with hypertension.

14.  Entitlement to a rating in excess of 10 percent from January 10, 1989 to April 8, 2004, and in excess of 30 percent from June 1, 2005, for the residuals of status post total right knee replacement.

15.  Entitlement to an effective date earlier than March 30, 1988, for the grant of service connection for degenerative arthritis of the lumbar spine.  

16.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine. 

17.  Entitlement to an initial rating in excess of 30 percent for degenerative arthritis of the left hip, status post total left hip replacement with recurrent dislocation and revision hip replacement.

18.  Entitlement to an effective date earlier than April 1, 1998, for an award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

19.  Entitlement to an effective date earlier than April 1, 1998, for an award of Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.

20.  Entitlement to an effective date earlier than January 11, 1997, for award of an aid and attendance allowance for the Veteran's spouse.


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1948 to March 1952.  

This appeal to the Board of Veterans' Appeals (Board) arises from an April 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in relevant part, granted entitlement to an aid and attendance allowance for the Veteran's spouse, effective from January 11, 1997, until August 25, 1998 (the date of her passing).  This appeal also arises from multiple rating decisions dated since January 2005.

In a May 2006 rating decision, the RO denied, among other claims, an increased (compensable) rating for the residuals of pyelitis.  The Veteran appealed this determination.  In a May 2007 rating decision, the RO granted service connection for hypertension, evaluated as noncompensable (zero percent), effective from January 16, 2007.  The Veteran appeals for a higher rating.  During the pendency of the appeals, the RO, in a May 2011 rating decision, found that there was clear and unmistakable error regarding the effective date assigned for the award of service connection for hypertension in the March 11, 2007 [sic] rating decision.  The RO determined that an effective date of April 28, 2003, should have been established for the award of service connection for hypertension, as that was the date of receipt of that claim, which remained unadjudicated by the RO, and thus was not a subject of the prior Board decisions in July 2003 and July 2005.  The RO further explained that the medical evidence of record showed that the Veteran's symptoms for hypertension met the criteria for a compensable evaluation under Diagnostic Code 7101.  However, given the criteria under Diagnostic Code 7504 for renal dysfunction, which allows for a 30 percent evaluation to be assigned if the Veteran is service-connected for hypertension as 10 percent disabling, these two disabilities were given one disability evaluation as to avoid the provisions of pyramiding under 38 C.F.R. § 4.14.  In so doing, the RO recharacterized the two disabilities as the residuals of pyelitis with hypertension and assigned a compensable rating of 30 percent as of April 28, 2003, based on the requirements of the rating schedule.

Given the corrective action taken by the RO in the May 2011 rating decision, and given that the Veteran has not indicated that he is satisfied with the 30 percent rating for residuals of pyelitis with hypertension, the Board has phrased this discrete issue as reflected on the title page.

For clarification purposes the Board also notes that a September 2011 rating decision granted entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) on account that the Veteran has one disability rated as 100 disabling and additional disabilities rated as 60 percent disabling or more for the period of April 8, 2004, to June 1, 2005.  In addition, a June 2011 rating decision granted entitlement to special monthly compensation 38 U.S.C.A. § 1114(s) on account that the Veteran has one disability rated as 100 disabling and additional disabilities rated as 60 percent disabling or more for the period of May 5, 1997, to April 1, 1998.  Despite the fact that these two claims were granted in full in the June and September 2011 rating decisions, the issues were listed and readjudicated (granting the benefits, once again) in the November 2011 Statement of the Case.  Given that the benefits sought were granted in full, these two issues are not before the Board.

The Board also notes that the Veteran was scheduled for and presented for a November 2011 videoconference hearing before a Veterans Law Judge.  However, that hearing was canceled by the Veteran as he appeared for the hearing with an unaccredited representative.  The record shows that upon being informed that he could not proceed at the hearing having this unaccredited representative represent him, the Veteran chose to cancel the hearing.  A review of the claims file shows that this was not the first time the Veteran was informed that he could not proceed with this unaccredited representative.  A March 2008 letter was sent to the Veteran explaining to him that the same individual who appeared at the November 2011 hearing could not represent him.  The Veteran was provided with a list of approved service organizations at that time.   

Subsequent to that, in May 2008, the Veteran appeared for a Decision Review Officer (DRO) hearing with the same unaccredited representative.  At that time the DRO explained to the Veteran that he could not have this attorney represent him in that capacity.  It was explained to the Veteran that he could proceed with the attorney as a witness, he could proceed alone, or he could postpone the hearing until he had another representative.  Ultimately, the Veteran canceled the hearing stating that he would not proceed without this individual representing him.  No further requests for a hearing have been received from the Veteran.  

As a final preliminary matter, the record shows that the Veteran's claim for entitlement to an effective date earlier than January 1997 for regular aid and attendance for the Veteran's spouse was previously before the Board in July 2003 and August 2005 and was remanded for further development on both occasions.  The Board is satisfied that there has been substantial compliance with the remand directives issued in the August 2005 Board decision and will proceed to a decision on the merits.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that a review of the VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a rating in excess of 30 percent prior to June 14, 2011, and in excess of 50 percent from June 14, 2011, for a generalized anxiety disorder; and entitlement to a rating in excess of 10 percent prior to April 8, 2004, and in excess of 30 percent from April 8, 2004, for coronary artery disease, status post coronary artery bypass graft, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the applicable appeal period, the Veteran's residuals of a total left knee replacement manifested pain, tenderness and clicking, with -10 degrees of extension, at worst, on repetitive motion, and mild medial lateral instability.

2.  During the applicable appeal period, the Veteran's residuals of a total right hip replacement are productive of moderately severe residuals of weakness, pain or limitation of motion.

3.  The Veteran is receiving the maximum schedular rating for traumatic arthritis of the left foot, there are no other potentially applicable diagnostic codes under which he could receive a higher rating, and his disability picture is not so exceptional as to warrant referral for extraschedular consideration.  

4.  The Veteran's degenerative arthritis of the cervical spine manifested 45 degrees of flexion and a combined range of motion of at least 210 degrees, but not by incapacitating episodes as a result of intervertebral disc syndrome. 

5.  On February 14, 2001, the RO received the Veteran's claim of service connection for a left ankle disability; the evidence of record dated prior to February 2001 does not indicate that a formal or informal claim for this benefit was ever received by the RO.

6.  The Veteran's degenerative changes of the left ankle is established by x-ray findings and is manifested by subjective complaints of pain, stiffness, and soreness, with limited left ankle motion of dorsiflexion to 2 degrees and plantar flexion to 30 degrees, at worst; ankylosis is not demonstrated by the evidence of record.

7.  On June 6, 2007, the RO received the Veteran's claim of service connection for carotid stenosis; the evidence of record dated prior to June 2007 does not indicate that a formal or informal claim for this benefit was received by the RO.

8.  The Veteran's carotid stenosis has been asymptomatic and is not productive of any limitations or impairments.  

9.  A right ankle disorder, including degenerative changes, was not present during service or many years thereafter, and has not been shown to be related to any incident of service, or to have been caused or aggravated by a service-connected disability.

10.  During the applicable appeal period, the Veteran's residuals of wounds to both legs have not been shown to be deep, cause limited motion, cover an area or areas of 144 square inches (929 square centimeters), or be deemed unstable.

11.  The Veteran's hypertension requires continuous medication for control but there is no evidence of constant albuminuria with some edema, definite decrease in kidney function, or hypertension with diastolic pressure predominantly 120 or more.  

12.  From January 10, 1989, to April 8, 2004, x-ray evidence of right knee osteoarthritis associated with flexion limited to 65 degrees, full extension, and right knee tenderness to palpation are demonstrated by the evidence of record.  Since June 1, 2005, the record evidence shows that the Veteran's residuals of a total right knee replacement have not been characterized by intermediate degrees of residual weakness, pain, or, limitation of motion.  

13.  On March 30, 1988, the RO received the Veteran's original claim of service connection for a lumbar spine disability; the evidence of record dated prior to March 1988 does not indicate that a formal or informal claim for this benefit was ever received by the RO.

14.  Since service connection, the Veteran's degenerative joint disease of the lumbar spine, even with consideration of the Veteran's complaints of pain, has not caused forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  There is no evidence of incapacitating episodes.

15.  The record evidence shows that the Veteran's residuals of a status post total left hip replacement have not been characterized by moderately severe residuals of weakness, pain or limitation of motion.

16.  The evidence of record demonstrates that as of April 1, 1998, the Veteran had satisfied the schedular requirements for a TDIU rating, and, on that same date, was unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.

17.  The evidence of record demonstrates that as of April 1, 1998, the Veteran has had a total disability permanent in nature resulting from his service-connected disabilities.

18.  An August 1999 private medical statement establishes January 11, 1997, as the date it was factually ascertainable that the Veteran's spouse was significantly disabled to require the regular aid and attendance of another person, which occurred during the period of an award of a 30 percent schedular rating for the Veteran's service-connected anxiety disorder effective from January 4, 1994.




CONCLUSIONS OF LAW

1.  The criteria a rating in excess of 30 percent for residuals of a status post total left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2011).  

2.  The criteria for a rating in excess of 30 percent for residuals of a status post total right hip replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5054 (2011).

3.  The criteria for a rating in excess of 30 percent for traumatic arthritis of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.68, Diagnostic Codes 5010-5284 (2011).

4.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

5.  The criteria for an effective date earlier than February 14, 2001, for the grant of service connection for degenerative changes in the left ankle are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400(b)(2) (2011).

6.  The criteria for a rating in excess of 10 percent for degenerative changes in the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, 5010, 5270-5274 (2011).

7.  The criteria for an effective date earlier than June 6, 2007, for the grant of service connection for carotid stenosis are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400(b)(2) (2011).

8.  The criteria for a compensable rating for carotid stenosis have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8099-8008 (2011).

9.  The criteria for establishing service connection for a right ankle disorder, to include degenerative changes of the right ankle, including on a presumptive or secondary basis, are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

10.  The criteria for a compensable rating for residuals of wounds to both legs have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 7801, 7802, 7804 (2011).

11.  The criteria for a rating in excess of 30 percent for residuals of pyelitis with hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115a, Diagnostic Codes 7101, 7599-7504 (2011). 

12.  The criteria for a rating in excess of 10 percent from January 10, 1989, to April 8, 2004, and in excess of 30 percent from June 1, 2005, for residuals of a status post total right knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5055, 5256, 5260, 5261, 5262 (2011).

13.  The criteria for an effective date earlier than March 30, 1988, for the grant of entitlement to service connection for degenerative arthritis of the lumbar spine, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400(b)(2) (2011).

14.  The criteria for a rating in excess of 10 percent rating for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5292, 5293 (2002 & 2003), 5243 (2003 & 2011).

15.  The criteria for a rating in excess of 30 percent for residuals of status post total left hip replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2011).

16.  The criteria for an effective date earlier than April 1, 1998, for an award of TDIU rating are not meet.  38 U.S.C.A. §§ 1155, 5101, 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400(o) (2011).

17.  The criteria for an effective date earlier than April 1, 1998, for Dependent's Education Assistance are not met.  38 U.S.C.A. §§ 3500, 3501, 5110 (West 2002); 38 C.F.R. § 3.400, 3.807 (2011).

18.  The criteria for an effective date prior to January 11, 1997, for an award of aid and attendance allowance for the Veteran's spouse are not met.  38 U.S.C.A. §§ 1114, 1115(1)(E), (2), 5110(b)(1), (2) (West 2002); 38 C.F.R. §§ 3.351(a)(2), (b), (c)(3), 3.352(a), 3.400(o)(2), 3.401(a)(3) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Various pre-rating letters, to include letters dated in February, April, and December 2006, March and April 2007, May and August 2011, described the evidence necessary to substantiate the Veteran's claims and met all of the requirements noted above; including informing the Veteran that it was ultimately his responsibility to see to it that any records pertinent to his claim are received by VA and met all of the requirements of Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008- 7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) including informing the Veteran to provide any evidence in his possession that pertains to the claim, consistent with the law in effect at that time.  The Veteran was also notified as to how a disability rating and an effective date for the award of benefits is assigned pursuant to the notice requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The Unites States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims decided herein.  The Veteran's service treatment records and post-service VA treatment records as well as reports from VA examinations, and identified private treatment records have been associated with the claims file.  

To any extent that VCAA notice may be considered deficient in this case for any reason, after reviewing the claims folder, the Board finds that the claimant has not been prejudiced because he has actual knowledge of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). 

The Board is satisfied that he had actual knowledge of what was necessary to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Significantly, the Board notes that the Veteran's numerous written arguments in this case have made specific reference to elements of the rating criteria pertinent to the symptoms he seeks compensation for.  These written statements indicate that his pursuit of this appeal has had the benefit of actual knowledge of the rating requirements.  

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters decided on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

II.  Legal Criteria

Service Connection Issue

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity. Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997). Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.  

Increased Rating Issues

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The average impairment as set forth in VA's Schedule for Rating Disabilities, codified in 38 C.F.R. Part 4, includes diagnostic codes which represent particular disabilities.  Generally, the degrees of disabilities specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  Id.  If an unlisted condition is encountered it is rated under a closely related disease or injury in which the functions affected, the anatomical localization, and the symptomatology are closely analogous.  38 C.F.R. § 4.20.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999). Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

1.  Left Knee

A May 2006 rating decision continued a 30 percent evaluation for status post left knee replacement.  The Veteran filed a timely appeal to that rating decision, alleging that he is entitled to a higher rating.  Specifically, he has contended that he is entitled to a 60 percent rating due to weakness.  

The Veteran's left knee disability is currently evaluated as 30 percent disabling under Diagnostic Code 5055.  Under this code, prosthetic replacement of the knee is rated at 100 percent for 1 year following implantation of the prosthesis.  Thereafter, with chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to diagnostic codes 5256 (for ankylosis of the knee), 5261 (for limitation of leg extension) and 5260 (for limitation of leg flexion).  The minimum rating is 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5055. 

A March 2006 VA examination report shows that the Veteran reported having no knee pain at rest but with prolonged ambulation of 500-600 feet, he experiences knee pain around the knee joint and above the knee cap.  Pain at that time is rated as 3-4 /10 and increases to 5-6/10 after a couple of blocks of ambulation.  Pain is relieved with rest and medication.  With activities of daily living, he has to slow down following increased knee pain.  There are no acute flare-ups except increased pain with activity.  Upon examination, the knee was tender at the bilateral joint line.  There was hypertrophic bony change post knee replacement.  The Veteran moved his knee slowly and with guarding.  There is lack of 5 degrees full extension to zero degrees.  Flexion was from 5 to 70 degrees.  There was clicking with repetitive range.  There was mild medial lateral instability.  There was no pain with active range of motion.  Repetitive range reduced extension to-10 degrees after six or seven repetitions.  Flexion was unchanged.  

A June 2011 VA examination report shows that the Veteran stated that his left knee was good.  He stated that he felt that both the left knee pain from arthritis as well as the left foot pain had altered his gait.  He denied having any current pain, weakness, deformity, instability, locking, lack of endurance, dislocation, subluxation, swelling, heat, redness, tenderness, or drainage from the left knee.  He reported stiffness.  He currently takes no medication for the left knee and denied any flare-ups of the left knee pain.  He used a single point cane; but no crutches, brace, or corrective shoes.  The Veteran stated that the left knee caused him to have some difficulty with lower body dressing.  He can stand for 30 minutes, walk for 20 minutes or 200 yards and bicycle for 15 minutes.  The Veteran had extension to zero degrees and flexion from zero to 95 degrees.  The examiner noted that there was no medial, lateral, or anterior-posterior ligamentous instability in either knee.  The Veteran was diagnosed with postoperative changes of left knee arthroplasty without evidence of hardware complication.  

Given the evidence of record, there is no basis for a rating in excess of 30 percent for the Veteran's residuals of a status post total left knee replacement.  Here, the record evidence shows that at the Veteran's VA examination in June 2011, he admitted that his left knee was "good".  He denied having any current pain, weakness, deformity, instability, locking, lack of endurance, dislocation, subluxation, swelling, heat, redness, tenderness, or drainage from the left knee.  Moreover, he did report stiffness but denied any flare-up of left knee pain or taking any medication for the left knee.  He used a single point cane; but no crutches, brace, or corrective shoes.  Similarly, at his March 2006 VA examination, the Veteran had flexion from 5 to 70 degrees.  There was clicking with repetitive range and mild medial lateral instability was noted.  More significantly, there was no pain with active range of motion.  Repetitive testing reduced extension to -10 degrees after six or seven repetitions but flexion was unchanged.  Hence, the clinical examinations during the applicable appeal period have repeatedly demonstrated that the Veteran has left knee motion, albeit limited.  As such, the Board may not rate his total left knee replacement residuals as ankylosis under Diagnostic Code 5256.  In the same way, due to the lack of medical evidence showing extension limited to 30 degrees (or more) or nonunion of the tibia and fibula associated with the residuals of the total left knee replacement, a higher rating is not assignable under either Diagnostic Code 5261 or 5262.

In considering the Veteran's statements of his use a cane with weight bearing and ambulation, as well as his complaints of pain and weakness, the Board finds persuasive, for the reasons discussed above, that the symptomatology associated with the Veteran's residuals of a total left knee replacement more nearly approximates that of a 30 percent rating under Diagnostic Code 5055, as intermediate degrees of residual symptomatology required for a 40 percent rating have not been evidenced by the record.  Moreover, as the medical evidence is also not clinically characteristic of chronic residuals consisting of severe painful motion or weakness of the left knee joint, as was likewise indicated by the Veteran, himself, and by objective demonstration during VA examinations, a 60 percent rating under Diagnostic Code 5055 is not warranted.  As the Veteran is competent to report his observations of left knee pain, these statements have been considered.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Even considering the Veteran's complaints of left knee pain, the record evidence fails to demonstrate that the Veteran exhibited severe painful motion or weakness.  For these reasons, the Veteran does not meet the criteria for a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

2.  Right Hip

A May 2006 rating decision continued a 30 percent evaluation for the Veteran's status post right hip replacement.  The Veteran perfected a timely appeal alleging that he is entitled to a 50 percent rating due to moderate to severe residuals of weakness, pain or limited motion.  

The Veteran's right hip disability is currently rated as 30 percent disabling under Diagnostic Code 5054.  Under Diagnostic Code 5054 for evaluation of prosthetic hip replacement, a total evaluation is assigned for 1 year following implantation of the prosthesis.  Following implantation of prosthesis, the minimum rating assignable is 30 percent.  A 50 percent evaluation is assigned for moderately severe residuals of weakness, pain or limitation of motion. A 70 percent evaluation is assigned for markedly severe residuals of weakness, pain or limitation of motion and a 90 percent evaluation is assigned for painful motion or weakness such as to require the use of crutches.  38 C.F.R. § 4.71a, DC 5054.  

A March 2006 VA examination report shows that the Veteran reported no hip pain at rest but with prolonged standing and ambulation of 300-400 feet, he has pain in his right hip, not in the joint but in the muscle around the joint.  Pain can increase from 3-4/10 to 5-6/10 and he has to rest to relieve pain.  The pain subsides with rest.  With prolonged sitting, over1-2 hours, he feels some stiffness in his hip but no pain and has to stand up and move around.  He denied any weakness in his right hip, or any swelling or redness.  With prolonged activity, the Veteran has increased discomfort and has to slow down his activity.  Upon examination, the Veteran moved his right hip without pain.  Painless active range of motion was as follows: flexion from zero to 55 degrees.  Repetitive range decreased flexion to 50 degrees.  Hip extension was from zero to 5 degrees.  Repetitive range of motion unchanged extension but the Veteran complained of tightness at full extension.  There was no internal rotation and external rotation was from zero to 20 degrees.  Hip abduction was from 0 to 35 degrees.  Repetitive range decreased another 5 degrees in external rotation from zero to 15 degrees.  

A June 2011 VA examination report shows that the Veteran reported that he developed pain in the right hip which was gradual in onset but progressed quickly from onset in 1975.  The only injury would have been at the time of the blast.  He had right total hip replacement in 1990.  This was without complications.  He has done well since that time.  His symptoms have been stable.  He denies pain, weakness, stiffness, deformity, instability, locking, lack of endurance, dislocation, subluxation, swelling, heat, redness, tenderness, or drainage from the right hip.  He takes no medication for the right hip and has no flares.  He walks with a single-point cane and does not utilize crutches, brace, or corrective shoes.  There is no inflammatory arthritis.  The right hip does cause him to require a longer time for lower body dressing and be unable to walk on the treadmill.  He can stand for 30 minutes, walk for 20 minutes or 200 yards, and bicycle for 15 minutes.  He has no difficulty with prosthetic implant and there is no history of neoplasm of the right hip.  Upon physical examination, the Veteran had zero to 65 degrees of flexion, increasing to 90 degrees.  Extension was from zero to 5 degrees, adduction was not tested due to status post hip replacement, abduction was from zero to 40 degrees and external rotation was from zero to 30 degrees.  Internal rotation was not tested due to status post total hip replacement.  

Given the evidence of record, there is no basis for a rating in excess of 30 percent for the Veteran's right hip disability.  The record evidence does not demonstrate that the Veteran has experienced moderately severe residuals of weakness, pain or limitation of motion.  To the contrary, his VA examinations show that the Veteran has had good range of motion (he does meet a compensable rating under Diagnostic Code 5252).  In addition, the Veteran denied weakness in the joint at both examinations.  At his March 2006 examination he denied pain at rest but stated that with activity he has pain that requires rest.  At his June 2011 VA examination the Veteran denied right hip pain.  There was no objective evidence of pain at the 2011 examination.  There is also no evidence in the medical record of additional functional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Accordingly, for the reasons discussed above, the Board finds persusasive that the totality of the pertinent record evidence (both lay and medical) fails to show that the Veteran's residuals of a total right hip replacement more nearly approximate moderately severe residuals of weakness, pain or limitation of motion.  Hence, a rating in excess of 30 percent is not warranted.


3.  Left Foot

A May 2006 rating decision continued a 30 percent rating for the Veteran's service-connected traumatic arthritis of the left foot.  The Veteran perfected a timely appeal of that rating decision.   

The Veteran's traumatic arthritis of the left foot has been rated as 30 percent disabling under Diagnostic Code 5010-5284.  Arthritis due to trauma (Diagnostic Code 5010) is rated as degenerative arthritis (Diagnostic Code 5003).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Degenerative arthritis (hypertrophic or osteoarthritis) where established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints and two or more minor joint groups and there is occasional incapacitating exacerbation.  Id. A compensable rating can be assigned where there is arthritis and some limitation of motion.  Id. 

Diagnostic Code 5284 provides the rating criteria for other injuries of the foot.  A 10 percent rating is assigned for moderate injury while 20 and 30 percent ratings are assigned for moderately severe and severe foot injuries, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A Note to DC 5284 indicates that actual loss of use of the foot is rated at 40 percent.  

A March 2006 VA x-ray showed moderate to severe degenerative changes of the first MTP.  

A March 2006 VA examination report shows that the Veteran complained of pain.  At the June 2011 examination, the Veteran reported no symptomatolgy other than his ankles and feet being swollen.  The examiner noted that the disability is considered stable.  The Veteran denied any symptoms of pain, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  The Veteran reported experiencing symptoms of swelling.  Physical examination revealed no evidence of painful motion, tenderness, instability, weakness, or abnormal weight bearing.  Stiffness was noted.  

In this case the Veteran has already been assigned the highest maximum rating under the applicable diagnostic codes (5010-5284).  As indicated above, the Veteran demonstrated no abnormal weight bearing on examination, and he has likewise indicated that he is able to perform prolonged standing and ambulation of 300 to 400 feet.  Due to the lack of evidence showing a loss of use of the left foot, a 40 percent rating is not warranted.

Notably, because the nature of the Veteran's left foot arthritis affects range of motion, limitation of motion is involved under Diagnostic Code 5284, requiring consideration of 38 C.F.R. §§ 4.40 and 4.45.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  If a veteran, as is the case here, is receiving the maximum disability rating allowable for a particular disorder, the Board does not have to consider whether he is entitled to a higher disability rating because of additional functional loss under §§ 4.40 and 4.45. Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, given the findings at the Veteran's most recent VA examination, it is clear that the Veteran does not suffer any additional functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Hence, entitlement to a rating in excess of 30 percent for service-connected traumatic arthritis of the left foot is denied.



4.  Cervical Spine

A May 2006 rating decision continued a 10 percent rating for the Veteran's service-connected degenerative arthritis of the cervical spine.  The Veteran perfected a timely appeal of that rating decision alleging that a higher evaluation was warranted.  

The Veteran's cervical spine disability has been rated as 10 percent disabling under Diagnostic Codes 5010-5242.  Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, degenerative arthritis is to be evaluated based on the limitation of motion of the joint.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If the joint is affected by limitation of motion but the limitation of motion is non-compensable under the appropriate diagnostic code, a 10 percent rating applies for each such group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups.  A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. 

The RO has rated the Veteran's degenerative arthritis of the cervical spine under the General Rating Formula for Diseases and Injuries of the spine.  Under 38 C.F.R. § 4.71a, DC 5242, a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237. 

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).

Disorders of the spine may also be rated under Diagnostic Code 5243, Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this code, a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

A March 2006 VA examination report shows that the Veteran complained of constant pain for most of the day.  He stated that with prolonged neck strain or activity, his pain could increase to 6 or 7 on a scale from 0 to 10.  He reported flare-ups of at least 1-2 times a day requiring bed rest.  Physical examination of the Veteran's neck revealed tenderness on palpation along the para spinal muscles in the lower cervical spine at the C5-C6-C7, bilaterally.  There was no other significant tenderness of the outer neck muscle or shoulder muscle.  The Veteran moved his neck slowly.  There was mild atrophy of the bilateral supraspinatus.  The range of motion of the cervical spine was 40 degrees for extension and 45 degrees of flexion.  With repetitive motion the Veteran's range of motion increased to 50 degrees.  The Veteran had 45 degrees for rotation to the right and 50 degrees of rotation to the left.  His combined range of motion was 240 degrees for the cervical spine.  Repetitive range remained unchanged.  There was no cervical lordosis.  Strength in the Veteran's upper extremities was normal.  Reflexes were normal +2.  There was no deceased sensation or weakness of any muscle group.  The Veteran is able to perform all activities of daily living.  There was no evidence of fatigue or lack of endurance.  There was no acute exacerbation of pain during the past 12 months that required prolonged bed rest.  An x-ray study revealed diffuse degenerative disc disease with disc space narrowing.  

At a June 2011 VA examination, the Veteran reported having ongoing neck pain from the time the blast and that this has been stable.  Pain is located in the middle of the neck to the right side of the neck.  It does not radiate to the arms.  It is aching in quality.  It is intermittent, but he does have it daily and he considers it to be moderate.  In the past 12 months there have been no episodes of neck pain requiring treatment and bed rest prescribed by a physician.  He takes no medication for the neck.  He has daily flares which last for 90 minutes, but the pain is still moderate at that time.  These appear to be brought on by his daily routine.  No other specific precipitating factor and can be partially alleviated by lying down and going to sleep.  He denied any further limitation to motion or functional impairment during the flares.  He has stiffness, fatigue, and minor decreased motion in the neck but denies spasms, weakness, leg or foot weakness, or bowel or bladder complaints.  He does have some numbness and tingling in the posterior neck.  He has had erectile dysfunction for the past five years, treated with a pump.  He walked unaided utilizing a single-point cane, but no crutches or walker.  He does not utilize a neck brace.  He can walk 200 yards or 20 minutes.  He denies unsteadiness and there is no history of falls.  The only trauma was from the blast in 1951.  He has had no hospitalizations or surgery for the neck.  He denies any effect of the neck on walking, transfers, activities of daily living, or driving.  He is retired since 1990; therefore there is no effect on occupation.  There is no history of neoplasm in the neck.  He states that overall the neck is not currently an active issue for him.  

Range of motion of the cervical spine was done actively with three repetitions and was revealed forward flexion from zero to 45 degrees; extension from zero to 15 degrees, zero to 20 degrees, and zero to 20 degrees; left lateral flexion from zero to 20 degrees; right lateral flexion from zero to 30 degrees; left lateral rotation from zero to 50 degrees, zero to 50 degrees, and from zero to 55 degrees; right lateral rotation from zero to 60 degrees.  

With flares of the cervical spine, the Veteran denied any further limitation to motion or functional impairment.  The examiner indicated that there was no evidence at the examination of weakness, fatigability, or decreasing range of motion with repetition in the cervical spine.  

Given the evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted for the Veteran's cervical spine disability.  The Veteran's range of motion does not meet the criteria for a 20 percent rating under Diagnostic Code 5237 as the Veteran had full forward flexion of 45 degrees during both the March 2006 and June 2011 VA examinations and a combined range of motion of 210 degrees in March 2006 and 270 degrees in June 2011.  These ranges of motion were calculated considering the additional loss of motion due to pain or repetitive movement, even still the Veteran still has at least 210 degrees of combined motion of the cervical spine.  There is also no evidence in the medical record of additional functional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

As for an increased rating based on incapacitating episodes due to intervertebral disc syndrome, there is no evidence of any incapacitating episodes relating to intervertebral disc syndrome during the past 12 months.  During the Veteran's March 2006 VA examination the Veteran reported flare-ups that occur up two times a day that require bed rest.  However, there is no evidence of physician prescribed bed rest as required by DC 5237.  In addition, at the Veteran's June 2011 VA examination, the Veteran indicated that in the past 12 months there have been no episodes of neck pain requiring treatment and bed rest prescribed by a physician.  There is no evidence, lay or medical, suggesting that there has been physician prescribed bed rest.  Thus, a disability rating greater than 10 percent under either Diagnostic Code 5237 or Diagnostic Code 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's cervical spine disability. 

Finally, the Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate injuries to the spine, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that a 10 percent rating is the appropriate evaluation in this case and that the degree of impairment resulting from the cervical spine disability in this case does not more nearly approximate the next higher rating. 

5.  Left Ankle

An August 2006 rating decision granted service connection for degenerative arthritis of the left ankle and assigned an initial 10 percent rating, effective August 19, 2005.  

A subsequent May 2006 rating decision found that clear and unmistakable error was made in the rating decision of August 2006 regarding the establishment of the effective date for award of service connection for degenerative changes of the left ankle.  Therefore, service connection of the left ankle was granted as 10 percent disabling effective February 14, 2001.  

A.  Increased Rating Claim

The Veteran has alleged that his left ankle warrants a higher initial evaluation.  The Veteran's left ankle post-traumatic arthritis, status-post left ankle reconstruction is currently rated under hyphenated diagnostic codes 5010-5271, for traumatic arthritis and limitation of ankle motion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Moderate limitation of ankle motion warrants a 10 percent rating and marked limitation of ankle motion warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5271.

The normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the subastraglar or tarsal joint in a good weight-bearing position warrants a 10 percent rating and such ankylosis in a poor weight-bearing position warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5272.  Ankle ankylosis in plantar flexion of less than 30 degrees warrants a 20 percent rating.  Such ankylosis between 30 degrees and 40 degrees or in dorsiflexion between zero degree and 10 degrees warrants a 30 percent rating.  Such ankylosis at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity warrants a 40 percent rating.  38 C.F.R. § 4.71a, 5270.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 93 (30th ed. 2003).

Malunion of the os calcis or astragalus with a moderate deformity warrants a 10 percent rating and a 20 percent rating with a marked deformity.  38 C.F.R. § 4.71a, 5273.

Astragalectomy (surgical removal of the talus bone) warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5274.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code or the specific joint or joints involved.  38 C.F.R. § 4.71a.  

A February 21, 2001 feet examination showed that the Veteran complained of thumb like pain in the left ankle.  The Veteran reported that his ankle becomes sore and stiff.  He also experiences swelling about the ankle.  Episodes of ankle pain are precipitated by standing for long periods of time.  Range of motion of the left ankle was noted to be 5 degrees of dorsiflexion with the knee extended and 10 degrees of dorsiflexion with the knee extended and 10 degrees of dorsiflexion when the knee was flexed.  He had 35 degrees of plantar flexion.  There were 18 degrees of inversion and 6 degrees of eversion.  Pain was elicited with eversion of the left ankle joint.  

At a March 2006 VA examination for the Veteran's traumatic arthritis of the left foot, the Veteran had 2 degrees dorsiflexion with knee extended, 3 degrees dorsiflexion with knee flexed, and 30 degrees plantar flexion.  Passive range of motion was nontender and without crepitus.  Manual muscle testing was all normal.  

A July 2006 VA examination report shows that the Veteran of a painful and sore left ankle.  The Veteran stated that pain is present about 50 percent of the time.  He stated that his ankle is fine when he wakes up but gets worse by the end of the day.  He has intermittent swelling of the left ankle but denied any instability or giving away.  The Veteran could not recall any flare-ups.  There were no reported episodes of dislocation or subluxation.  The Veteran had dorsiflexion to 10 degrees with the knee flexed and 30 degrees of plantar flexion.  There was no instability but minimal tenderness to palpation.  There was no varus or valgus deformity of the ankle.  

A June 2011 VA feet examination showed that the Veteran had stiffness in the left ankle.  There was no ankle instability.  Range of motion of the left ankle was noted to be 15 degrees of dorsiflexion and 45 degrees of plantar flexion.  There was no objective evidence of pain following repetitive motion.  There were no additional limitations after repetitive use.  There was no joint ankylosis.  The Veteran reported being retired since 1990 when he retired due to eligible age.  The VA examiner noted that there are no significant effects on the Veteran's activities of daily living.  

In a December 2006 written statement the Veteran indicated that he experiences marked limitations of movement, weakness, and swelling in the left ankle when he walks more than three blocks, when he awakes in the morning, and just before going to bed at night.  

Given the evidence of record, the Board finds that an initial disability rating greater than 10 percent is not warranted for the Veteran's left ankle disability.  While the Veteran does notably have some loss of motion, he did have 10 degrees of dorsiflexion/35 degrees of plantar flexion during the February 2001 VA examination, 2 degrees of dorsiflexion/35 degrees of plantar flexion during the March 2006 VA examination, 10 degrees of dorsiflexion/30 degrees of plantar flexion during the July 2006 VA examination, and 15 degrees of dorsiflexion/45 degrees of plantar flexion during the June 2011 VA examination.  As such, the Board believes that the overall picture presented is one of essentially moderate limitation of motion. Moreover, while the Veteran's complaints of pain on use are noted, there is no persuasive evidence that there is any additional functional loss due to pain, fatigue, weakness or incoordination to such a degree to result in more than moderate limitation of motion of the ankle.  Rather, the Veteran's current rating already takes into account any limitation of motion based on pain.  Thus, even when considering DeLuca the Veteran is not entitled to a higher rating for his left ankle disability.  The overall disability picture presented by the Veteran's left ankle disorder is that of moderate limitation of motion, which is appropriately rated as 10 percent disabling under DC 5271.  The Veteran's disability picture does not present such severe limitation of motion to the ankle to be characterized as marked limitation.  Thus, a 20 percent disability rating under DC 5271 is not warranted.

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate the ankles, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  See Butts v. Brown, 5 Vet. App. 532 (1993). Accordingly, the Board finds that the disability ratings assigned in this case are appropriate and that the degree of impairment resulting from left ankle disorder in this case does not more nearly approximate the next higher rating. 

B.  Earlier Effective Date Claim

Unless specifically provided otherwise, the effective date of an award of disability compensation is fixed in accordance with the facts found, but generally cannot be earlier than the date of receipt of the claim for the benefit ultimately granted.  38 U.S.C.A. § 5110(a).  The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

In this case the effective date assigned is February 14, 2001.  The record evidence shows that the Veteran submitted his original claim for service connection for a bilateral ankle disability on February 14, 2001.  There is no indication that the RO undertook any development of that claim.  Subsequently, the Veteran submitted additional correspondence on August 19, 2005, and December 7, 2005, regarding his claim for service connection for a bilateral ankle condition.  Ultimately, that claim was granted in an August 2006 rating decision.  

There is no evidence in the claims file dated or received before February 14, 2001, that demonstrates an intent to seek benefits.  See Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007); see also Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Therefore, entitlement to an effective date prior to February 14, 2001, for the grant of service connection for degenerative arthritis of the left ankle, is denied.  

6.  Carotid Stenosis

A.  Compensable Initial Rating Claim

In a September 2007 rating decision the Veteran was granted service connection for carotid stenosis and assigned a noncompensable rating under diagnostic codes 8099-8008.  The Veteran's disability was rated under the above diagnostic codes because carotid stenosis is not specifically listed in the rating schedule; therefore, it is rated analogous to a disability in which not the functions affected but anatomical localization and symptoms, are closely related.  

An April 2007 VA examination report shows that the Veteran had no symptoms attributable to carotid stenosis.  Bilateral carotid stenosis was confirmed by Doppler studies.  It was noted that the Veteran has no restriction in activity due to the stenosis and his blood pressure is under good control with medication.  There is no history of direct treatment or history of surgery.  
A June 2011 VA examination report shows that the Veteran reported no change to the 70 percent occlusion noted and no surgical history to date.  The Veteran reported no symptomatology.  The VA examiner noted that the Veteran's condition was stable.  He is not currently receiving any treatment.  No significant effects on his daily living were noted.  The examiner diagnosed the Veteran with carotid stenosis, asymptomatic.  

The rating schedule requires that a noncompensable evaluation be assigned unless there is evidence showing ascertainable residuals.  Given that there are no ascertainable residuals and the Veteran's carotid stenosis has been shown to be asymptomatic, since service connection, the Board has determined that the Veteran is not entitled to a higher compensable rating.  

B.  Earlier Effective date Claim

The Veteran has alleged that he is entitled to an effective date prior to June 6, 2007, for the grant of service connection for carotid stenosis.  

Unless specifically provided otherwise, the effective date of an award of disability compensation is fixed in accordance with the facts found, but generally cannot be earlier than the date of receipt of the claim for the benefit ultimately granted.  38 U.S.C.A. § 5110(a).  The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

In this case the effective date assigned is June 6, 2007.  The record evidence shows that the Veteran submitted his original claim for service connection for carotid stenosis on June 6, 2007.  

There is no evidence in the claims file dated or received before June 6, 2007, that demonstrates an intent to seek benefits for a carotid stenosis condition.  See Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007); see also Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Therefore, entitlement to an effective date prior to June 6, 2007, for the grant of service connection for carotid stenosis, is denied.  

7.  Right Ankle

The Veteran has alleged that he has developed a right ankle disability as a result of his service-connected residuals of traumatic arthritis of the left foot, residuals of a right total hip replacement, residuals of a left total knee replacement, and degenerative changes of the left ankle.  

Service treatment records do not show any treatment or complaints for a right ankle disability.  

A July 2006 VA examiner indicated that he could not resolve the issue of etiology of the Veteran's right ankle without resorting to mere speculation.  The Board notes that relying on the VA examiners' hesitance to offer a definitive opinion "without resort to speculation" is disfavored by the courts, see Jones v. Shinseki, 23 Vet. App. 382, 390 (2009), and such an opinion by itself provides neither positive nor negative support for the claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  Thus, this opinion is of no probative value as to the question of nexus between the claimed condition and the Veteran's service or his service-connected disabilities.  

A June 2011 VA feet examination showed that the Veteran reported the date of onset of his right ankle disability to be unknown.  The Veteran reported no specific complaints regarding the right ankle.  When asked how the right ankle was the Veteran reported, "pretty good."  The Veteran reported no pain.  The VA examiner physically examined the Veteran and diagnosed the Veteran with degenerative changes of the right ankle.  He noted that the Veteran has age appropriate degenerative joint disease of the right ankle.  The VA examiner indicated that he felt that this condition was not service-connected because it would not be considered to be caused by or the result of the Veteran's left foot condition.  

A September 2011 VA examination report shows that the Veteran was diagnosed with age appropriate degenerative joint disease of the right ankle.  The examiner indicated that the condition is not service-connected and would not be considered to be caused by or the result of the Veteran's left foot.  The examiner opined that the Veteran's right ankle condition of mild degenerative joint disease would be considered less likely as not, caused by or a result of altered gait.  

Weighing against the Veteran's claim is the opinion of the June and September 2011 VA examiner.  To be probative a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given that the examination report was the product of a thorough interview and examination of the Veteran, a review of the Veteran's claims file, and contains the above criteria, the Board finds that the Board has met its duty to assist with respect to obtaining a medical opinion and finds this opinion to be probative.  In addition, because the examiner explained the reasons for his conclusions of a lack of nexus between the Veteran's right ankle disability and service or the Veteran's service-connected disabilities, based on an accurate characterization of the evidence of record, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The only evidence which tends to support the Veteran's claim, are the Veteran's lay statements.  

To the extent that the Veteran himself has related his current right ankle disability to his service and service-connected disabilities, the Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, a contention that the Veteran's right ankle is related to service or his service-connected disabilities is an etiological question as to an internal disease process unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).

It is also significant to note that the Veteran does not contend, and the evidence does not reflect, that there was continuity of symptomatology.  The Veteran's statements did not indicate that he experienced continuity of symptomatology.  Rather, he stated at his VA examination that he did not know when his right ankle disability began to manifest itself shortly after his release from service.  

Given that the only competent medical opinion of record weighs against the Veteran's claim and with no evidence showing that the claimed disability is related to the Veteran's service or his service-connected disability, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

In reaching these determinations, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

8.  Entitlement to a compensable rating for service-connected residuals, wounds both legs. 

The Board notes that a May 2011 Supplemental Statement of the Case indicates that the Veteran's residuals, wounds to both legs are rated as 10 percent disabling.  However, that is an error and the Veteran's residuals, wounds both legs, are currently rated as noncompensable.  The record shows that in October 1997, the Veteran filed a claim for an increased (compensable) rating for residuals of wounds to both legs.  In May 1998 the RO denied the Veteran's claim and the Veteran timely appealed.  During the pendency of the appeal, the RO, in an October 2001 rating decision, granted an increased rating to 10 percent, effective June 21, 1999.  However, in October 2002, the RO determined that the residuals of wounds of both legs were 0 percent disabling.  The RO determined that there was clear and unmistakable error with the October 2001 rating decision which determined that a 10 percent rating was warranted on the basis of VA examinations indicating painful scars.  The RO pointed out that the report of examination actually indicated that minimal scars were nontender.  

The Veteran's appeal of the 1998 RO decision was adjudicated and denied in a July 2003 Board decision.  Subsequent to that, in August 2005, the Veteran filed a claim for entitlement to a compensable rating for his service-connected residuals, wounds of both legs.  

The only evidence of record, for the appeal period, is the results of a March 2006 VA examination report.  

A March 2006 VA examination report shows that there were barely visible scars, which meshed perfectly well with the Veteran's skin and were difficult to measure.  With a magnifying glass, the examiner was able to see two scars on the Veteran's lower left extremity, measuring approximately 1/2 inch in length, parallel by 1/16 in width on your left leg midway up.  There was no pain, adherence, atrophy, shininess, or scaliness.  The scars were noted to be stable.  There was no elevation or depression.  They were entirely superficial.  There was no inflammation, edema, or keloid formation.  There was no disfiguring or limitation of motion caused by either scar.  The examiner noted that he saw nothing on the Veteran's lower right extremity.  The diagnosis made was superficial scars, absolutely no clinical significance.  

A June 2011 VA joint and spine examination report shows that the Veteran's wounds to both legs were evaluated.  The Veteran stated that he had shrapnel to both lower legs.  This did not involve bone, tendon, nerve, or arterial damage in either leg; and he had no muscle loss.  He stated that he did develop an infection in the left leg, but this healed by the time of discharge and there has been no recurrence.  

The Board notes that the criteria for evaluating scars were amended in October 2008. However, the October 2008 revisions are specifically not applicable to pending claims, like the one here, unless the claimant indicates that he wants the revisions to be applicable to his claim.  Neither the Veteran nor his representative has so indicated here.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008). 

Under the criteria that was effective when the Veteran filed his claim in August 2005 (effective August 30, 2002), DC 7801 applies to scars, other than on the head, face, or neck, that are deep or that cause limited motion.  Under this code, a 10 percent evaluation is warranted if the scar covers an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent evaluation will be assigned if the area exceeds 12 sq. in. (77 sq. cm.).  If the area involved exceeds 72 sq. in. (465 sq. cm.), a 30 percent evaluation will be assigned.  A maximum 40 percent disability will be warranted if the area exceeds 144 sq. in. (929 sq. cm.). 

DC 7802 applies to scars, other than on the head, face, or neck, that are superficial and do not cause limited motion.  A superficial scar is one not associated with underlying soft tissue damage.  To be compensable under this DC, the scar must cover an area or areas of 144 square inches (929 square centimeters) or greater.  It provides for a maximum 10 percent rating. 

DC 7803 provides a maximum 10 percent evaluation for scars that are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A 10 percent rating is also applicable under Diagnostic Code 7804 for scars that are superficial and painful on examination. Other scars are to be rated based on limitation of function of the part affected under Diagnostic Code 7805. 38 C.F.R. § 4.118. 

Given the evidence of record, the Board has determined that the Veteran is not entitled to a compensable rating under any of the above diagnostic codes.  The scars have not been shown to be deep, cause limited motion, cover an area or areas of 144 square inches (929 square centimeters), or be deemed unstable.  In fact, the March 2006 VA examiner diagnosed the Veteran with superficial scars, absolutely no clinical significance.  Thus, there is no basis for a higher compensable rating.  

9.  Hypertension and residuals of pyelitis

The Veteran has alleged that he is entitled to a rating in excess of 30 percent for service-connected hypertension and residuals of pyelitis.  

Under Diagnostic Code 7504, pyelonephritis is rated pursuant to the criteria for renal dysfunction and urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7504.

Pursuant to 38 C.F.R. § 4.115a diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where Diagnostic Codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.  

Renal dysfunction: 

Albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101, noncompensable (0 percent) rating. 

Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under Diagnostic Code 7101, 30 percent rating. 

Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under Diagnostic Code 7101, 60 percent rating. 

Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, 80 percent rating. 

Requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, 100 percent rating.  38 C.F.R. § 4.115a.  

Diagnostic Code 7101 provides for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control; a 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more; a 40 percent rating is warranted for diastolic pressure predominantly 120 or more 40; and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104 (2011). 

Note 1 to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 

Note 2 to Diagnostic Code 7101 provides that hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be evaluated as part of the condition causing it rather than by a separate evaluation.

Note 3 to Diagnostic Code 7101 provides that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease. 

A March 2004 VA examination report shows that the Veteran reported having recurrent kidney stones after leaving military service.  He denied any current kidney stone attacks.  He denied lethargy, anorexia, weight loss or gain.  He reported no problems with increased frequency at day or night.  He denied incontinence as well.  The Veteran denied hematuria but admitted to dysuria at times.  He reported having renal colic and recurrent kidney stones over the years.  The examiner stated that the Veteran was having no significant urologic symptoms.  At the examination, the Veteran's blood pressure was recorded as 145/82, 140/80, and 151/85.  

A March 2006 VA examination report shows that the Veteran's blood pressure was recorded as 150/90.  The Veteran reported that he developed an episode of pyelitis in service.  Subsequently, through the years, he has had numerous episodes of kidney stones.  He requires no dilation and or special diet therapy.  The examiner noted that there does not seem to be any problem at all with the Veteran clinically as far as his kidneys.  

An April 2007 VA examination report shows that the Veteran reported that his hypertension does not cause any symptoms, but the Veteran admitted that his blood pressure is usually better when he is not anxious.  The Veteran reported taking Nifepidine 60 mg, one pill daily, which causes tolerable fatigue.  Upon physical examination the Veteran's blood pressure was recorded as 104/71, 126/80, and 117/62.  

A June 2007 VA outpatient consultation report shows that the Veteran reported passing 50 kidney stones in his life.  He passed one in December 2006 and another in May, 2007.  The Veteran was asymptomatic.  An ultrasound was performed which showed no stones.  The Veteran was in no acute distress upon examination and appeared healthy.  He was assessed with kidney stone disease, no stones visible on ultrasound.  

A December 2010 VA treatment record shows that the Veteran was referred because of an abnormal creatinine.  He reported that his only known kidney history is that of recurrent nephrolithiasis.  The Veteran reported passing about 50 stones his life and that his most recent one was about six months ago.  He states that these are fairly asymptomatic, in that he does not have severe pain or gross hematuria associated with them, but he sometimes feels out of sorts when he passes a stone.  Blood pressure was measured as 117/70.  The examiner stated that the Veteran's blood pressure was under excellent control with his medication.  

A June 2011 VA nephrology note shows that the Veteran was referred for an increase in his creatinine.  The level had returned to normal by the time of the consult.  The impression noted was transient rise in creatinine in November 2010l not sure if it was real, but kidney function is back to baseline.  The doctor noted that there was no need to follow-up.  

A September 2011 VA outpatient primary care note shows that the Veteran reported no changes in his health or his medication.  The Veteran's blood pressure was noted to be controlled and was measured at 126/97.  

After a thorough review of the evidence, the Board has determined that the Veteran is not entitled to a rating in excess of 30 percent for his service-connected hypertension and residuals of pyelitis.  The 30 percent rating takes the Veteran's hypertension symptomatolgy into consideration as the basis for the 30 percent rating under 38 C.F.R. § 4.115a is that the Veteran's hypertension is at least 10 percent disabling under DC 7101.  Although the evidence of record shows that the Veteran's blood pressure has not been elevated, since service connection, the Veteran does require continuous medication for his hypertension and thus would be evaluated as minimally compensable (10 percent) under DC 7101. 

The Board has considered all of the relevant evidence of record and it demonstrates that the Veteran does not meet the criteria for a higher evaluation under Diagnostic Code 7504.  There is no evidence of constant albuminuria with some edema, definite decrease in kidney function, or hypertension 40 percent disabling under DC 7101(hypertension with diastolic pressure predominantly 120 or more).  To the contrary the Veteran has been found to be largely asymptomatic and with medication controlled hypertension.  


10.  Right Knee

A.  January 10, 1989, to April 8, 2004

A September 2011 rating decision granted service connection for residuals status right total knee replacement and assigned an initial 10 percent rating effective January 10, 1989.  

Diagnostic Code 5010, applicable to traumatic arthritis, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis is rated under DC 5003, which provides arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

Degenerative or traumatic arthritis (established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joints involved.  When there is some limitation of motion, but which would be noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned for arthritis of a major joint.  38 C.F.R. § 4.71a, DCs 5003, 5010. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee. 

Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating. Limitation of extension of the knee to 10 degrees warrants a 10 percent rating. Limitation of extension of the knee to 15 degrees warrants a 20 percent rating. Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.

Under Diagnostic Code 5256, a 30 percent rating is warranted for ankylosis of heft knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. 

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint.  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

A September 1988 VA examination report shows that the Veteran reported a history of multiple shell fragment wounds to the right knee.  Physical examination of the right knee revealed no palpable metal fragments. There was soft tissue tenderness noted in the upper and lower medial side of the patella.  Range of motion of the right knee was noted to be 65 degrees of flexion with full range of motion to 180 degrees on extension.  There was no quadricep atrophy.  There was no knee instability noted.  The Veteran was diagnosed with status post wound to the right knee.  

An October 1988 x-ray of the Veteran's right knee revealed mild degenerative osteoarthritis with slight marginal proliferative bony spurring of the tibial and femoral condyles and articular aspect of the patella.  The impression listed was degenerative osteoarthritis of the right knee, mild.  

A February 2001 VA examination report shows that the Veteran complained of chronic pain in his knees.  He said the pain was mild to moderate, on a scale of 1-10, a 7.  Upon examination of the right knee there was a tiny fragment which was barely visible.  The scar was noted to be nontender, nonadherent, and have normal texture.  

Given the evidence of record, the Board finds that disability rating greater than 10 percent is not warranted for the Veteran's degenerative osteoarthritis of the right knee under the schedular criteria.  The flexion to 65 degrees does not constitute a rating higher than 10 percent under DC 5260.  Furthermore, there is no evidence that the Veteran had extension that was limited and therefore the Veteran is not entitled to a separate rating for loss of extension under DC 5261.  Thus, a rating in excess of 10 percent for the right knee is not warranted. 

Other potentially applicable DC's that provide for evaluations in excess of 10 percent include 5256 (ankylosis of the knee), 5257 (recurrent subluxation or lateral instability), and 5258 (dislocated semilunar cartilage).  There is no evidence of instability, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  In fact, the medical evidence of record, as summarized in pertinent part above, is consistently negative for symptoms such as instability and subluxation.  Thus, DC's 5256 and 5257 are not for application.  

Thus, the Veteran's disability would be noncompensable under Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, or 5263.  However, under Diagnostic Codes 5003 and 5010, a 10 percent rating was assigned because the Veteran does have actual, noncompensable limitation of right knee motion which was objectively confirmed by soft tissue tenderness at the September 1988 VA examination along with x-ray evidence of osteoarthritis.  

The record evidence also shows that the Veteran underwent a right total knee replacement at a private hospital in April 2004.  Accordingly, the Veteran was assigned a temporary 100 percent evaluation for the period of April 8, 2004, to June 1, 2005, pursuant to Diagnostic Code 5055 for 13 months following the Veteran's prosthetic replacement of the right knee.  

As the Veteran is competent to report his observations of knee pain, these statements have been considered.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board notes that Diagnostic Codes 5003 and 5010 contemplate painful motion, as this is the basis for the Veteran's current 10 percent rating.  Thus, even considering the Veteran's complaints of right knee pain, and presumably some additional loss of motion associated with that pain, the record evidence fails to demonstrate that the Veteran exhibited functional loss due to pain where motion was impeded at 15 degrees or more on extension, or at 30 degrees or more on flexion.  For these reasons, the Veteran does not meet the criteria for a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  

B.  Since June 1, 2005

Since June 1, 2005, the Veteran's right knee disability has been rated as 30 percent disabling under Diagnostic Code 5055.  Under this code, prosthetic replacement of the knee is rated at 100 percent for 1 year following implantation of the prosthesis.  Thereafter, with chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to diagnostic codes 5256 (for ankylosis of the knee), 5261 (for limitation of leg extension) and 5260 (for limitation of leg flexion).  The minimum rating is 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5055. 

A June 2011 VA examination report shows that the Veteran reported an onset of right knee pain in the early 1980's which was gradual.  He had a right total knee replacement on April 8, 2004.  This was without complications and his knee pain then improved.  He denied any pain, weakness, stiffness, deformity, instability, locking, dislocation, subluxation, swelling, heat, redness, tenderness, or drainage.  He takes no medication for the right knee.  He denied any flares of the right knee.  He ambulates with a single point cane.  He has no crutches, brace, or corrective shoes.  There is no history of inflammatory arthritis.  He has been fully retired since 1990; therefore no effect on occupation.  He stated that his daily activities are impacted as it makes lower body dressing more difficult.  He can stand for 30 minutes, walk for 20 minutes, or 200 yards, and bicycle for 15 minutes.  He has no complaints of pain, weakness, or limitation with the prosthesis and there is no history of neoplasm in the right knee. 

Upon neurological examination, there was no atrophy in the arms or the legs.  Muscle tone and bulk were normal.  Strength was 5/5 of all major muscle groups in the arms and legs.  Sensation was normal 2/2 in the arms and legs.  Reflexes were 2/4 normal in biceps, triceps, and knees; and 0/2 absent at the ankles.  The examiner noted that these were not abnormal findings considering the Veteran's age.  

Straight leg raising was negative in the seated and supine positions bilaterally.  There were no pathologic reflexes and there was no ankle clonus.  The legs were well aligned.  There were bilateral and total hip and bilateral total knee replacement scars.  All scars were noted to be nontender and well healed.  There was no abnormal wear on the shoes and no callusing on the feet.  There was no redness, swelling, or warmth in the hips or knees.  There was no tenderness to palpation along the medial or lateral joint lines, or the medial or lateral collateral ligaments, of either knee; or about the patella in either knee.  Range of motion of the right knee was noted to be zero degrees of extension and 120 degrees of flexion.  

Given the evidence of record, there is no basis for a rating in excess of 30 percent for the Veteran's service-connected right knee.  At the Veteran's September 2011 VA examination, the Veteran had no complaints of pain, weakness, or limitation with the prosthesis and there is no evidence in the medical record of additional functional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In addition, the Veteran had extension to zero degrees and 120 degrees of flexion.  

Thus, there is no evidence of record which shows that the Veteran's right knee residuals are characterized by severe painful motion or weakness in the affected extremity.  In addition, at no time during the applicable appeal period has the Veteran's extension been limited to 30 degrees or more.  Therefore, there is no basis for a rating in excess of 30 percent under Diagnostic Code 5261.  

11.  Lumbar Spine

A June 2011 rating decision granted service connection for degenerative arthritis of the lumbar spine and assigned an initial 10 percent rating effective March 30, 1988.  
The Veteran has alleged that he is entitled to a higher initial rating of 50 percent with an effective date prior to March 30, 1988.  

A.  Increased Rating Claim

The Veteran has alleged that he is entitled to a higher initial rating of 50 percent for his service-connected lumbar spine disability.  

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, including the criteria for rating disabilities of the spine.  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine, which is after the (June 2003) date on which the instant claim was filed.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated based on a General Rating Formula, which is codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2004, 2011).  

The Board is required to consider the claim in light of both the former and revised schedular criteria to determine whether a higher disability rating is warranted for the Veteran's lumbar spine disability.  The General Counsel for VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change.  However, the Veteran does get the benefit of having both the former and revised regulations considered for the period after the change was made.  See VAOPGCPREC 3-2000. That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4,71a, Diagnostic Code 5003; see also 38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).

In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent. 38 C.F.R. § 4.71a.  Note 1 states that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

Under Diagnostic Code 5292, in effect prior to September 26, 2003, the following evaluations are assignable for limitation of motion of the lumbar spine: 10 percent for slight limitation of motion, and a 20 percent rating for moderate limitation of motion.  A maximum 40 percent evaluation requires severe limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under Diagnostic Code 5295, in effect prior to September 26, 2003, the following evaluation is assignable for lumbosacral strain: zero percent with slight subjective symptoms only, and a 10 percent with characteristic pain on motion.  A 20 percent rating is warranted for muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A maximum of 40 percent rating is warranted for severe lumbosacral strain with listing of whole spine to opposite side positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic space, or some of the above with abnormal mobility on forced motion.

Under Diagnostic Code 5293, (effective from September 23, 2002 and) in effect prior to September 26, 2003, intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The provisions of Diagnostic Code 5293 were also redesignated as Diagnostic Code 5243 for intervertebral disc syndrome, effective September 26, 2003.  Compare 67 Fed. Reg. 54345-54349 (Aug. 22, 2002), with 68 Fed. Reg. 51,454 (Aug. 27, 2003).

A 10 percent evaluation is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is assigned with incapacitating episodes of having at total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.  Note (1): For purposes of evaluations under 5293 or 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2004, 2011) (same effect).

Note (1): "Chronic orthopedic and neurologic manifestations" mean orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic code or codes.  Note (3): If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Compare, 38 C.F.R. § 4.71a, Diagnostic Code 5293, Notes (1)-(3) (2003), with 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episode, Note (2) (2003 & 2011) (same effect).

Under the revised criteria, effective from September 26, 2003, disabilities of the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine (Note (6)) and Diagnostic Codes 5237 (lumbosacral strain) and 5243 (intervertebral disc syndrome) (2004, 2011).

Under the General Rating Formula for Diseases and Injuries of the Spine, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.

20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.

50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.

100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

For VA compensation purposes, normal forward of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (See also Plate V).

The Board notes that the RO has evaluated the lumbar spine disability under both the former applicable criteria and the revised applicable criteria.  (See the June 2011 rating decision).  Accordingly, there is no due process bar to the Board also considering the claim in light of the former and revised applicable rating criteria.

Throughout the duration of the appeal, the Veteran has submitted various written statements indicating that he suffers from low back pain.  

Copies of dispensary reports from the Veteran's previous employer show that the Veteran was seen on numerous occasions for complaints of low back pain.  

A February 2004 VA x-ray shows that the Veteran had significant degenerative changes in the lumbar spine.  

A June 2011 VA examination report shows that the Veteran reported having ongoing back pain since 1951.  The pain was described as aching, located in the mid low back, and does not radiate into the legs.  It is intermittent but presents approximately three times per week, and is moderate.  In the past 12 months there have been no incapacitating episodes of back pain requiring bed rest or treatment prescribed by a physician.  He takes no treatment for the back and denied any flares.  He complained of some fatigue in the low back but denied stiffness, spasm, weakness, decreased motion, leg or foot weakness, bowel or bladder complaints.  There was no malalingnment of the thoracolumbar spine noted.  There was no tenderness to palpation and no paravertebral muscle spasm.  There was reduced lumbar lordosis.  Range of motion testing of the lumbar spine was done actively with three repititions in each direction.  The Veteran had forward flexion from zero to 70 degrees, zero to 75 degrees, and zero to 80 degrees.  Extension was from zero to 10 degrees.  X-rays of the lumbar spine revealed moderate to severe degenerative changes of the lumbar spine.  The Veteran specifically denied flares of the lumbar spine.  There was no evidence, upon examination, of weakness, fatigability, or decreasing range of motion with repetition of the thoracolumbar spine.  

Given the evidence of record, the Board finds that an initial disability rating greater than 10 percent is not warranted for the Veteran's degenerative arthritis of the lumbar spine under the former or current schedular criteria.  

The Veteran's range of motion does not meet the criteria for a 20 percent rating under DC 5242, in effect since September 26, 2003, as his forward flexion was greater than 60 degrees with pain.  During the June 2011 VA examination, the Veteran reportedly had 70 degrees of flexion.  Further, combined range of motion was greater than 160 degrees.  There is also no evidence of any incapacitating episodes relating to intervertebral disc syndrome during the past 12 months.  During the June 2011 VA examination the Veteran specifically denied any such incapacitating episodes.  Thus, an initial disability rating greater than 10 percent under either DC 5242 or DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's back disability.   

In addition, Under Diagnostic Code 5292 and 5295, in effect prior to September 26, 2003, a 20 percent rating is not warranted as there is no evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, and overall, the Veteran's disability picture shows that the Veteran's disability more nearly approximates the 10 percent criteria for slight limitation of motion, and not the criteria for a 20 percent rating indicating moderate limitation of motion.

The Board also finds that an initial disability rating greater than 10 percent is not warranted for the Veteran's low back disorder under DeLuca.  The June 2011 VA examiner specifically noted that there was no evidence during the examination, of weakness, fatigability, or decreasing range of motion with repetition of the thoracolumbar spine.  As such, the evidence does not warrant a higher rating pursuant to DeLuca.

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that there is no showing that the Veteran's lumbar spine disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

B.  Earlier Effective Date Claim

The Veteran has alleged that he is entitled to an effective date prior to March 30, 1988, for the grant of service connection for his lumbar spine disability.  

Unless specifically provided otherwise, the effective date of an award of disability compensation is fixed in accordance with the facts found, but generally cannot be earlier than the date of receipt of the claim for the benefit ultimately granted.  38 U.S.C.A. § 5110(a).  The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) ; 38 C.F.R. § 3.400(b)(2).  

In this case the effective date assigned is March 30, 1988  The record evidence shows that the Veteran submitted his original claim for service connection for carotid stenosis on March 30, 1988.  

There is no evidence in the claims file dated or received before March 30, 1988, that demonstrates an intent to seek benefits for a lumbar spine condition.  See Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007); see also Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Therefore, entitlement to an effective date prior to March 30, 1988, for the grant of service connection for degenerative arthritis of the lumbar spine, is denied.  

12.  Left Hip

The Veteran's left hip disability is currently rated as 30 percent disabling under Diagnostic Code 5054.  Under Diagnostic Code 5054 for evaluation of prosthetic hip replacement, a total evaluation is assigned for 1 year following implantation of the prosthesis.  Following implantation of prosthesis, the minimum rating assignable is 30 percent.  A 50 percent evaluation is assigned for moderately severe residuals of weakness, pain or limitation of motion. A 70 percent evaluation is assigned for markedly severe residuals of weakness, pain or limitation of motion and a 90 percent evaluation is assigned for painful motion or weakness such as to require the use of crutches.  38 C.F.R. § 4.71a, DC 5054.  

Given the evidence of record, there is no basis for a rating in excess of 30 percent for the Veteran's left hip disability.  The record evidence does not demonstrate that the Veteran has experienced moderately severe residuals of weakness, pain or limitation of motion.  To the contrary, his VA examinations show that the Veteran has had good range of motion (he does meet a compensable rating under Diagnostic Code 5252).  In addition, the Veteran denied weakness in the joint at both examinations.  At his March 2006 examination he denied pain at rest but stated that with activity he has pain that requires rest.  At his June 2011 VA examination the Veteran denied right hip pain.  There was no objective evidence of pain at the 2011 examination.  There is also no evidence in the medical record of additional functional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

Thus, the evidence shows that the Veteran's left hip disability is not characterized by moderately severe residuals of weakness, pain or limitation of motion, and rating in excess of 30 percent is not warranted.  


13.  Entitlement to an effective date prior to April 1, 1998, for the grant of TDIU

The Veteran contends that the effective date for his TDIU should be March 30, 1988, the day in which entitlement arose for the Veteran's service-connected degenerative arthritis of the lumbar spine.  

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) as provided in 38 C.F.R. § 4.16(a)  , the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if there is two or more disabilities, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  For the purpose of one 60 percent disability, or one 40 percent disability, the following are to be considered a single disability: disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor; disabilities resulting from a common etiology or a single accident; and, disabilities affecting a single body system such as the orthopedic system.  Id.

The record evidence shows that the Veteran retired from the Post Office in 1986.  The Veteran has alleged that he should be entitled to a TDIU rating from March 30, 1988.  However, despite the fact that the Veteran retired from the Post Office in 1986, as of March 30, 1988, the Veteran's total combined service connected disability evaluation was 20 percent.  This does not meet the schedular requirements under 38 C.F.R. § 4.16(a).  A review of the claims file shows that the Veteran first met the schedular requirements for a TDIU on April 1, 1998, therefore that is the date that entitlement arose.  


14.  Effective date prior to April 1, 1998, for Dependents' Educational Assistance

Regarding the Veteran's claim for an earlier effective date for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A., Chapter 35, an earlier effective date is not warranted.  The Veteran was awarded eligibility to Dependents' Educational Assistance effective April 1, 1998, based on the evidence he had been awarded a TDIU rating, which was determined to be permanent in nature, as of that same date.

Since the effective date for DEA benefits was directly related to a finding that the Veteran had a total disability permanent in nature, by virtue of his TDIU rating, April 1998 thus this is the earliest date in which the Vetera could establish eligibility for Chapter 35-DEA benefits.  Accordingly, an earlier effective date for DEA benefits is denied.

15.  Effective date prior to January 1997 for a regular aid and attendance allowance for the Veteran's spouse.

In an April 2000 rating decision the RO granted entitlement to an aid and attendance allowance for the Veteran's spouse and assigned an effective date of January 11, 1997.  

Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  

38 C.F.R. § 3.401(a)(3) provides that additional compensation based on the Veteran's spouse's need for aid and attendance is the date of receipt of the claim for date entitlement arose, whichever is later.  However, when an award of disability compensation based on an original claim or reopened claim is effective for a period prior to the receipt of date of receipt of the claim, additional disability compensation payable to the veteran by reason of the veteran's spouse's need for aid and attendance shall also be awarded for any part of the award's retroactive period for which the spouse's entitlement to aid and attendance is established.

As to the specific criteria for special monthly compensation based the need for regular aid and attendance, 38 U.S.C.A. § 1115 provides that any veteran entitled to the compensation rates provided in 38 U.S.C.A. § 1114, and whose disability is not less than 30 percent, shall be entitled to additional compensation on account of a spouse who is (i) a patient in a nursing home or (ii) blind, or so nearly blind or signficiantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1115(1)(E), (2).

The appellant seeks an effective date earlier than January 11, 1997, for an aid and attendance allowance for his spouse.  He essentially argues that he is entitled to an effective date of November 1990, the date of which he reported that he had to retire from his regular employment to care for his wife.

An August 1999 written statement from Dr. Mueller indicates that the Veteran's spouse was admitted to Polyclinic Medical Center on January 11, 1997, in respiratory failure due to pneumonia and chronic obstructive pulmonary disease.  Dr. Mueller also indicated that after discharge from the hospital, the Veteran's spouse suffered significant disability, was chair bound most of the time and required chronic oxygen therapy and a significant amount of help from her husband to perform her activities of daily living until her death on August 25, 1998.

A February 2005 written statement from the Veteran's daughter indicates that the Veteran's spouse became seriously ill in 1996, and was almost totally incapacitated, and was put on portable oxygen.  She stated that the Veteran tended to her every need and took care of her twenty-four hours of the day, seven days a week.

The record evidence shows that the Veteran submitted his claim seeking entitlement to additional SMC based on the need of regular aid and attendance for his spouse, in a May 1999 written correspondence (the Veteran submitted his VA Form 21-686c in June 1999).  The evidence of record dated prior to May 1999 does not indicate that a claim for this benefit was received by VA.  See Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007); see also Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).

Notably, the August 1999 private medical statement shows that the Veteran's spouse was admitted to Polyclinic Medical Center on January 11, 1997.  The information of record also reveals that, in a November 1998 rating decision, service connection was granted for an anxiety disorder, evaluated at 30 percent, effective from January 4, 1994.  Moreover, in considering the statements from the Veteran and his daughter, the Board finds persuasive the August 1999 medical evidence.  This medical statement was prepared by a medical doctor and details the grave nature of the Veteran's spouse's disability at the time of her admission and upon her discharge, and thus establishes January 11, 1997, as the earliest date it was factually ascertainable that the Veteran's spouse was so helpless as to require the regular aid and attendance of another person, which occurred during the period of the Veteran's award of a 30 percent schedular rating for his service-connected anxiety disorder.  See 38 U.S.C.A. § 5111(1)(E), (2); 38 C.F.R. § 3.403(a)(3); see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  Hence, an effective date prior to January 11, 1997, for an award of additional SMC based on the need of regular aid and attendance for the Veteran's spouse is denied.

Extraschedular Consideration

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of the assigned are provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflects that those manifestations are not present in this case.  Accordingly, extraschedular referral is not in order here. 
In reaching the above determinations, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to a rating in excess of 30 percent for residuals of status post total left knee replacement is denied.  

Entitlement to a rating in excess of 30 percent for residuals of status post total right hip replacement is denied.  

Entitlement to a rating in excess of 30 percent for traumatic arthritis of the left foot is denied.  

Entitlement to a rating in excess of 10 percent for degenerative arthritis of the cervical spine is denied.  

Entitlement to a rating in excess of 10 percent for degenerative changes of the left ankle is denied.  

Entitlement to an effective date earlier than February 14, 2001, for a grant of service connection for degenerative arthritis of the left ankle, is denied.  

Entitlement to an effective date earlier than February 14, 2001, for the grant of service connection for degenerative changes of the left ankle is denied.  

Entitlement to an initial compensable rating for bilateral carotid stenosis is denied.  

Entitlement to an effective date earlier than June 6, 2007, for bilateral carotid stenosis, is denied.

Entitlement to service connection for a right ankle disorder, to include degenerative changes of the right ankle, including on a secondary basis, is denied.  

Entitlement to a compensable rating for residuals of wounds to both legs is denied.  

Entitlement to a rating in excess of 30 percent for residuals of pyelitis with hypertension is denied.  

Entitlement to a rating in excess of 10 percent from January 10, 1989 to April 8, 2004, and in excess of 30 percent from June 1, 2005, for residuals of status post total right knee replacement is denied.  

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.  

Entitlement to an effective date earlier than to March 30, 1988, for the grant of service connection for degenerative arthritis of the lumbar spine, is denied.  

Entitlement to an initial rating in excess of 30 percent degenerative arthritis of the left hip, status post total hip replacement with recurrent dislocation and revision hip replacement, is denied.  

Entitlement to an effective date earlier than April 1, 1998, for an award of a total disability rating based on individual unemployability due to service-connected disabilities, is denied. 

Entitlement to an effective date earlier than April 1, 1998, for Dependents' Educational Assistance under Chapter 35, Title 38, United States Code, is denied.  

Entitlement to an effective date earlier than January 11, 1997, for an aid and attendance allowance for the Veteran's spouse is denied.  



REMAND

The Board has determined that further development of the Veteran's generalized anxiety disorder and coronary artery disease (status post coronary artery bypass graft) increased ratings claims is warranted. 

After reviewing the Veteran's contentions carefully, the Board finds that the Veteran has presented testimony which indicates that his generalized anxiety disorder and coronary artery disease have worsened in severity since he was last examined by the VA.  Since the Veteran has reported that his disabilities have worsened since the most recent examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his generalized anxiety disorder and status post residuals of a bypass graft.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no discretion and must remand these claims in order to afford the Veteran another VA examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination in order to evaluate his service-connected generalized anxiety disorder.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary studies or tests including psychological testing and evaluation are to be accomplished (with all findings made available to the examiner), and all clinical findings should be reported in detail.  A multi-axial diagnosis, with a Global Assessment of Functioning (GAF) score must be assigned.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed report.

2.  Schedule the Veteran for a VA examination in order to evaluate his service-connected coronary artery disease, status post coronary artery bypass graft.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary studies or tests are to be accomplished (with all findings made available to the examiner), and all clinical findings should be reported in detail.

The examiner should comment on whether the Veteran has:

(a) a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication that is required, 

(b) a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, 

(c) had one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or

(d) chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed report.

3.  After completion of the above and any additional notice or development deemed necessary, readjudicate the issues of entitlement to increased initial ratings for generalized anxiety disorder and status post residuals of a bypass graft in the light of all the evidence and pertinent law.  If any benefit sought on appeal remains denied, the Veteran and any representative (if one is obtained) should be provided with a supplemental SOC and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


